﻿I should like to associate ,myself with the greetings and congratulations extended to Mr. Dante Caputo of Argentina on his election to his high office. The Mongolian delegation wishes hi, great success in discharging his responsible duties.
we take this opportunity to express our gratitude to his predecessor, Comrade Peter Florin, for his skilful handling of the work of the forty-second session of the United Nations General Assembly and that of its third special session devoted to disarmament.
The present session of the United Nations General Assembly is taking place at a propitious time in history , a time when the growing trend in world political is the recognition of the common destiny of peoples, the interdependence of countries and the need to resolve urgent current problems in the spirit of the Charter of the United Nations and on the basis of constructive co-operation and mutual respect for the legitimate interests of the parties concerned.
This is borne out by s generally positive development of from events in the world. The development in the political climate and the strengthening of mutual understanding and confidence between East and West are increasingly felt. As α result, the threat of a nuclear wet is diminishing. The first steps towards genuine disarmament have been taken. There are promising signs of an end to regional conflicts on the basis of a national reconciliation policy and a realistic approach.
The role of the United Nations in resolving international problems is increasing considerably. The tangible results of the peace-making activities of the United Nations and the purposeful efforts of its Secretary-General are evident. The award of the Nobel Peace Prise to the United Nations peacekeeping forces is further evidence of the support which the world community is now listening to the Organisation.
The Soviet-American dialogue is assuming new aspects; it is becoming more dynamic and stable. The exceptional importance of this dialogue arises from the role played by the· two Powers in world politics. It might be said that the Soviet-American interaction has generated many positive changes of global dimensions. In this context, the Moscow summit meeting deserves special commendation.
The Movement of Non-Aligned Countries, as an independent and influential force in today's world, is playing a positive role in the solution of pressing international issues. This is evidenced by the outcome of the Havana and Nicosia meetings of foreign ministers of non-aligned countries.
Public demand is making an increasing contribution to the struggle for cassation of the arms race, the elimination of the threat of a nuclear war, and the strengthening of mutual understanding, trust and co-operation among peoples.
While duly acknowledging the positive changes that are taking place in the world, we cannot overlook the fact that the situation still remains complex and in many respects contradictory. The· changing plans for ‘compensation’ through the modernization of various types of weapons, both nuclear and conventional, are a sign of the reluctance to give up an obsolete concept of "nuclear deterrence". This means that the policy of acting "from a position of strength" still remains the main postulate of those who are preparing such plans.
One can hardly agree with those who claim that the policy of acting "from a position of strength" has brought about the present positive shifts in the world, when it is precisely that policy that at one time gave rise to an unbridled nuclear arms race, holding the world hostage to nuclear intimidation. It is not the policy of acting "from a position of strength" but the policy of reason, of realism and of a responsible attitude towards universal human values that is now needed to guide mankind onto the path towards a secure and non-violent future.
The inherent danger of continuing work ш the "Star Wars” programme is that it could thwart the Soviet-American negotiations on deep cuts in strategic offensive armaments and of frustrating the efforts to prevent the militarisation of space. The development of weapons in space would not only signify a qualitatively new stage in the arms race, but would in itself pose a grave threat and contradict the logic of disarmament that has already been set in motion by the realisation of the INF Treaty. Space weapons would hang like the sword of Damocles over every country, regardless of its location, since such weapons would be an omnipresent threat. Outer space should serve peaceful purposes only. Specific guarantees are needed to ensure that life on Earth is not threatened from space. In our view, the realization of the proposal to set up an international organisation on the peaceful uses of outer space would greatly help to promote the attainment of this objective. 
Universal security should be fully guaranteed on Earth as well. As we see it, the notion of security is made up of a number of interrelated factors - above all, military, political, economic humanitarian and ecological. In other words, the problem calls for a comprehensive approach to collective security, as envisaged by the Charter of file United Nations. This is the main thrust of the proposal by the socialist countries regarding the establishment of a comprehensive system of international peace and security.
Disarmament is one of the main roads to a secure world. The most difficult but the most essential step on that road was made by the conclusion of the Soviet-American INF Treaty and the commencement of its implementation. This should be followed by other more significant steps in reducing strategic arms, steps that should not be episodic but that would result in an irreversible and continuous process. In tills regard we look forward to the early attainment of an agreement on the 50 per cent reduction on strategic offensive armaments.
It is pertinent in this regard to emphasise the Importance of preventing a situation in which disarmament in one field would lead to an arms race in another. This question is important from both the political and the military technological point of view.
The most Important task has been and continues to be a complete ban on nuclear tests, the further strengthening of the non-proliferation regime of nuclear weapons and the establishment of nuclear-free zones and zones of peace in various parts of the world,
The need for a ban on chemical weapons is of particular urgency at the present time. The Government of the Mongolian People's Republic actively supports the early completion of the work on the elaboration of an international convention on the complete prohibition and elimination of these weapons of mass destruction. We shall continue to support measures such as the strict observance of the  Geneva· Protocol of 1925.
One of top priority tasks in the field of disarmament is the reduction of conventional armaments and armed forces. In this respect the ongoing active search for ways of reducing the military confrontation in Europe is а matter of satisfaction. The constructive proposal of the States Members of the Warsaw Treaty Organisation to this effect serve, in our view, as a sound basis for the achievement of mutually acceptable agreements.
The government of the Mongolian Peopled Republic shares the view that the sale and supply of conventional weapons mist be placed under international control.
Although the third special session of the United Nations General Assembly devoted to disarmament was unable to adopt a final document, it has nevertheless provided an impetus to the practical consideration of ways and means of attaining the goals of disarmament.
The political settlement of conflicts in the world constitutes one of the crucial prerequisites for the building of a solid foundation for universal peace and security.
Tangible progress has been made in resolving some of the conflicts. However, a long and difficult road still lies ahead.
The conclusion of the Geneva Agreements on the settlement of the problems relating to Afghanistan has become an extremely important issue. The implementation of these Agreements demonstrates how important it is for all the parties strictly to observe their obligations. My delegation supports the proposals to consider the implementation of the Geneva Agreements and the questions concerning the cessation of their violation. As in the past, the Mongolian People’s Republic is in favour of turning South-East Asia into a zone of peace, stability and co-operation. We welcome the intensification of dialogue between the countries of Indo-China and the members of the Association of South-East Asian Nations (ASSAM) with a view to finding a political solution to the Kampuchean problem. We welcome the outcome of the informal meeting held in Jakarta between the representatives of four Kampuchean parties and the countries of South-East Asia. In our view, the proposals put forward at the meeting by the People's Republic of Kampuchea and the Lao People's Democratic Republic would serve as a good basis for the settlement of the problem of Kampuchea and for stabilization of the situation in the region.
Another positive event is the cessation of the Iran-Iraq war. My Government sincerely welcomes the beginning of talks between the two parties and expresses the hope that they will lead to a final settlement of this conflict.
A hotbed of tension persists on the Korean peninsula. The Mongolian People's Republic consistently supports the withdrawal of foreign troops and nuclear weapons from South Korea and the conversion of the peninsula into a zone of peace. We support the proposals by the Democratic People's Republic of Korea with a view to laying the foundation for the peaceful reunification of Korea. The obstacles that prevent Korea from occupying its rightful place in the United Nations as a full-fledged Member should be eliminated. As in the past, the Mongolian People's Republic supports the independence, sovereignty and territorial integrity of the Republic of Cyprus and its non-aligned status. We welcome the present dialogue between the representatives of the two communities of Cyprus under the auspices of the Secretary-General of the United Nations.
The situation in the Middle East has recently further deteriorated. Such a development emphatically underlines once more the urgent need for a comprehensive solution to the crisis. The road to such a solution lies through the convening of an international conference with the participation of the parties concerned7 including the Palestine Liberation Organization and the permanent members of the Security Council. The right of the Palestinian people to self-determination should be ensured. Israel must relinquish the occupied Arab territories.
The unresolved situation in Central America is a cause of grave concern. The open interference of the United States of America in the Internal affairs of the Republic of Nicaragua constitutes the main obstacle to the realisation of the Guatemala agreements and of the national reconciliation policy of the Sandinista Government, we express full support for, and solidarity with, the struggle of the Nicaraguan people for the realization of their inalienable right to follow the path they have decided. No one has a right to encroach upon the freedom of choice of any people.	
The current efforts with regard to the granting of independence to Namibia kindle hopes for a speedy solution to this problem. My Government welcomes the quadripartite negotiations of Angola, Cuba, the United States of America and South Africa designed to remove the seat of tension in the south of Africa. 
We resolutely condemn the apartheid policy of the South African racist regime and advocate the imposition on it of comprehensive and Mandatory sanctions, as provided for in Chapter VII of the Charter of the United Nations.
The general tendency towards improvement of the political climate did not fail to include the Asian commitment. At the same time, most of the above-mentioned regional conflicts exist there. Apart from that, the Asia-Pacific region is becoming the arena for the increasing military build-up of the United States of America and its allies. These and other factors testify to the complexity of the situation in the region.
It is therefore in the interests of the peace and security of the Asia-Pacific region actively to seek ways and means of combining the efforts of all the States situated here. As our leader, Comrade J. Batmunkh, has pointed out the Mongolian People’s Republic consistently advocates the strengthening of confidence and the development of co-operation between the Asian States and endeavours, within its means, to contribute to the achievement of the overall Asian security objectives. This desire has led to the proposal made by Mongolia for the establishment of a mechanism ruling out the use of force in the relations between the States of the Asia-Pacific region. The implementation of this proposal would foster the consolidation of the universal principle of peaceful co-existence in the relations between the States of the region.
The recant proposals made by Comrade M.S. Gorbachev in Krasnoyarsk reflect the spirit of the new political thinking. They have further developed the Vladivostok initiatives and are specifically desisted to reduce the military confrontation in the Asia-Pacific region, to broaden good-neighbourly relations among the countries and to consolidate peace and stability in this part of the world. We welcome the further intensification and improvement of relations between the Soviet Union and the People's Republic of China as a factor the importance of which cannot be overestimated in strengthening confidence and co-operation, peace, and security in Asia and throughout the world.
The Mongolian People's Republic stands for the restructuring of international economic relations on a democratic and equitable basis and for the establishment of a new international economic security.
The seriousness of problems such as the underdevelopment and external indebtedness of the developing countries and the upsetting of the ecological balance as well as other issues calls for urgent actions designed to solve these problems. In this context the implementation of effective measures in the field of disarmament and the transfer for development purposes of the resources thereby released would be of great significance. The specific ways and means of resolving the problems afflicting world economic relations should be reflected in the United Nations international development strategy for the 19908.
The Mongolian People's Republic submits that international problems, including humanitarian Issues, should be resolved In a spirit of cooperation on the basis of full respect for the principles of the national sovereignty of States and non-interference in their Internal affairs.
Though 40 years have elapsed mince the adoption of the Universal Declaration of Human Rights, we are still witnessing mass violations of these rights. The right of whole nations to self determination has not yet been realized. The conflict situations and the arms race impede the implementation of the right of peoples to peace and development. In this connection, the United Nations Declaration on the Right of Peoples to Peace remains topical. Consideration, at this session, of the implementation of the declaration on the Right of Peoples to Peace will once again draw the attention of whole world community to this important question.	
Permit me, in conclusion, to express the hope that at the present session the General Assembly will make a specific contribution to the consolidation of positive changes and to the search for ways and means to eliminate negative phenomena from today's international life. 
